COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
                                                                 No. 08-18-00228-CV
                                                 §
  IN THE INTEREST OF V.M., A CHILD.                                   Appeal from
                                                 §
                                                                  65th District Court
                                                 §
                                                               of El Paso County, Texas
                                                 §
                                                                (TC # 2017DCM7083)
                                                 §

                                 MEMORANDUM OPINION

       Appellant, O.M., has filed a motion to dismiss his appeal of the order terminating his

parental rights to V.M., representing that he no longer wants to continue with the appeal. See

TEX.R.APP.P. 42.1(a)(1). The trial court also terminated the parental rights of the child’s mother,

V.M., but she has not appealed. Although the case has been submitted, an opinion has not issued.

Accordingly, we grant the motion and dismiss the appeal.


April 18, 2019                               ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.